Title: To George Washington from Rufus Putnam, 9 January 1783
From: Putnam, Rufus
To: Washington, George


                        
                            Sir
                            Cantoonment New Windsor Janry 9th 1783
                        
                        Being well informed that the private affairs of Ensn Potter of the 5th Massachusetts Regt
                            are in such a situation as obliges him to retire from service, I beg leave to recommend him for a Discharge. I am Your
                            Excelencys most Obt Humble Servant
                        
                            Rufus Putnam, Colo. 5th M.R.
                        
                    